—Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered October 30, 1998, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Immediately following a Huntley hearing at which County Court denied defendant’s suppression motion, defendant pleaded guilty to the crime of attempted promoting prison contraband in the first degree and was sentenced as a second felony offender to an agreed-upon prison term of IV2 to 3 years, to run consecutive with a sentence he was currently serving. Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that no nonfrivolous issues can be raised on appeal. Upon our review of the record, defense counsel’s brief and defendant’s pro se submissions, we cannot agree. As noted in defense counsel’s brief, the record reveals a potential issue regarding defendant’s suppression motion, which in our view cannot be characterized as wholly frivolous (see, People v Saunders, 52 AD2d 833). We, accordingly, will assign new counsel to represent defendant on appeal and grant defense counsel’s application to be relieved of his assignment (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Mercure, Yesawich Jr., Carpinello and Graffeo, JJ., concur. Ordered that the decision is withheld, application to be relieved of assignment granted and new counsel to be assigned.